Citation Nr: 1716620	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-44 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diverticulitis.

2. Entitlement to service connection for status post bowel rupture/peritonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The appellant who is a Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran presented testimony at a personal hearing conducted before a Veterans Law Judge (VLJ) at the Cleveland RO.  The Board remanded this matter in July 2013 for further development.  In October 2015 the Board sent a letter to the veteran, asking if he wanted another hearing, since the Board member who conducted his earlier hearing had left the Board.  In November 2015 he indicated he did desire another hearing.  In December 2015 the matter was remanded for the requested Board hearing.  In December 2016, the Veteran presented testimony in a videoconference hearing conducted before the undersigned.  Transcripts of both hearings has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been returned post remand. Procedural history and details of the Veteran's past medical history were incorporated in the July 2013 remand. The Board has found deficiencies in the remand directives that warrant another remand.

In July 2013, the Board directed the RO to attempt to obtain additional treatment records and to afford the Veteran an examination to determine the nature and etiology of any currently present diverticulitis and/or residuals of surgery performed to repair his claimed bowel rupture.

The Veteran was sent a VCAA development letter in August 2013 asking him to submit and/or specify evidence to support his appeal. He was asked to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that the RO could obtain treatment information. Authorizations for release were received on August 30, 2013 to request records from Mary Rutan Hospital for his 1989 surgery and from his private provider, Dr. S. Sandhir, for diverticulitis treatment records from January 1991 to present. 

The requested examination took place on September 11, 2013.  The Veteran denied symptoms of ongoing diverticulitis or treatment and found that the Veteran had no signs or symptoms attributable to intestinal surgery.  No etiology opinions were provided.

Private treatment records from Dr. Sandhir were provided by the Veteran and were received six days after the VA compensation examination was completed.  These records show diagnoses during the appeal of diverticulosis of the remainder of the colon, grade-C esophagitis, mild chronic gastritis, and reflux for which he took medication. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).
 
In light of the foregoing, the Board finds that further development of the record is necessary, to specifically include a VA medical opinion with the Veteran's complete medical records to address the etiology of the claimed conditions. 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that further development of the record is also necessary to comply with the VA's duty to assist in the development of facts pertinent to the claim. Efforts should be made to obtain outstanding medical records pertinent to the Veteran's claim.  In a September 2013 written statement, the Veteran reported that he was "held over for two additional days [after returning from Vietnam] and was sent to Letterman Army Hospital for an exam.  He recalls a physical examination and blood work.  He also reported that he had a similar follow-up examination at the Dayton VAMC about three months after separation from service.  In August 2013, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA for Mary Rutan Hospital in Bellefontaine, Ohio for his 1989 surgery; however, it does not appear that the RO attempted to obtain these records. 

For these reasons, further efforts should be made to associate these records with the virtual file and, after all such records have been obtained, a supplemental medical opinion should be requested.

Accordingly, the case is REMANDED for the following action:

1. 	Obtain for association with the claims file from the appropriate department or agency, military inpatient records from Letterman Army Hospital, San Francisco, California, dated July 1968 to September 1968.  Any negative responses must be documented.

2.	After obtaining any necessary authorization from the appellant, obtain for association with the claims file from the appropriate department, medical treatment records from Mary Rutan Hospital in Bellefontaine, Ohio for the Veteran's colostomy surgery and for the reversal on colostomy surgery from May 1989 to September 1989.  Any negative responses must be documented.
 
3.	Obtain for association with the claims file all updated (since September 2013) records of VA evaluations and treatment the Veteran has received for his diverticulitis and status post bowel rupture/peritonitis.

4.	After completing steps 1 through 3, then obtain a supplemental VA opinion to determine the nature and etiology of his diverticulitis and status post bowel rupture/peritonitis. The claims folder and all pertinent medical records must be made available to the VA opinion provider for review.  

a.	Please identify all current diagnoses (any diagnosed since July 2009) related to diverticulitis and status post bowel rupture/peritonitis.  The clinician is specifically requested to consider and discuss diagnoses of diverticulosis of the remainder of the colon, grade-C esophagitis, mild chronic gastritis, and reflux noted in Dr. Sandhir's records since 2009.

b.	As to each, and to include diverticulosis of the remainder of the colon, grade-C esophagitis, mild chronic gastritis, and reflux, please render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis is etiologically related to the Veteran's period of service.  Please consider and discuss as necessary the relevant STRs and updated treatment records. The VA examiner should consider and discuss as necessary the Veteran's statements that he laid on his bunk for 4 to 5 days with acute abdominal pain and was unable to eat or drink during that time. 

A detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation (to satisfy legal requirements), the clinician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner sought does not have the requisite knowledge or training).

5.	After completion of the foregoing, re-adjudicate the Veteran's claims. If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




